Citation Nr: 0912548	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-39 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the law requires the VA to afford a 
veteran a medical examination, or obtain a medical opinion, 
when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering an examination.  See McLendon v 
Principi, 20 Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  

In the present case, the Veteran contends that he is entitled 
to benefits because his current back disorder is related to 
his in service back injuries.  

A January 1980 service treatment record documents the 
Veteran's complaints of back pain after undertaking some 
heavy lifting.  Multiple treatments after this date reflect 
the Veteran's continued treatment for back pain and an August 
1981 treatment record notes a possible diagnosis of 
scoliosis.  However, the Veteran's October 1981 separation 
examination notes no abnormalities associated with the 
Veteran's spine or back.  Many years after his separation 
from service, the Veteran's medical records reflect multiple 
treatments for back complaints; however, no specific 
diagnosis is ever provided.  Given the complaints in service, 
together with current complaints, a VA examination and 
opinion as to the etiology of any current back disorder 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be afforded a VA 
examination of his back.  The claims 
file should be provided to the examiner 
to give medical context for the 
examination.  The examiner is requested 
to identify all current back 
conditions, including which, if any are 
congenital in nature.  For each non-
congenital condition present, the 
examiner is asked to indicate whether 
it is etiologically related to the back 
complaints and treatments noted in 
service.  Likewise, the examiner is 
asked to indicate whether any 
congenital back condition underwent a 
permanent increase in severity as a 
consequence of the veteran's military 
service, or whether the complaints 
noted in service were a temporary 
exacerbation of the congenital 
condition.  A rationale for the 
opinions offered should be included in 
the report provided.   

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



